Citation Nr: 1706979	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for human immunodeficiency virus (HIV) disease in excess of 30 percent prior to February 21, 2015, and in excess of 60 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on brokerage for the RO in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim for an increased rating for HIV in excess of 30 percent.

The claim was previously before the Board and was remanded for further development in February 2014 and February 2016.  Both remands requested an examination to determine the severity of the Veteran's disease.  A VA examination was completed in June 2016.

In August 2016, VA's Appeals Management Organization (formerly Appeals Management Center) increased the rating to 60 percent for HIV from February 21, 2015, and also granted service connection for non-Hodgkin's lymphoma and special monthly compensation based on housebound criteria.  The claim for a higher schedular rating for HIV during this appeal period remains for adjudication.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (holding that the Veteran is presumed to be seeking the highest possible rating for a disability unless expressly indicated otherwise).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

	(CONTINUED ON NEXT PAGE)




REMAND

The Veteran seeks disability ratings in excess of 30 percent disabling prior to February 21, 2015, and 60 percent disabling thereafter for his service-connected HIV disease.  Having reviewed the record, the Board finds that additional development is warranted prior to appellate review.  

During the pendency of the appeal, the Veteran's paper claims file was fully converted to an electronic claims file.  However, review of the electronic file reveals that VA treatment records may be missing from the claims file, to include records from July 2008 to February 2014.  VA's duty to assist particularly applies to VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, in March 2012, the Veteran submitted an Authorization and Consent to Release Information Form (VA Form 21-4142), stating that he was receiving treatment at VA facilities for HIV.  As such, remand is needed to obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records not already of record relating to the Veteran's HIV claim, to specifically include treatment records from July 2008 to February 2014.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain the records must be documented and associated with the electronic claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



